     Case 1:18-cv-00434-NONE-JLT Document 38 Filed 09/15/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11 JACK JOHNSON III,                                Case No. 1:18-cv-0434-NONE-JLT (PC)

12                  Plaintiff,                      ORDER TO SUBMIT INFORMATION TO
                                                    EFFECTUATE SERVICE
13                  v.
14 PTS OF AMERICA, et al.,                          FORTY-FIVE-DAY DEADLINE

15                  Defendants.
16
            This action proceeds on a Fourteenth Amendment conditions of confinement claim
17
     against Prisoner Transportation Services of America (“PTS of America”) and PTS of America
18
     employee Melvin Moore; a Fourteenth Amendment medical indifference claim against Moore,
19
     another PTS of America employee, Elinore Sawyer, and John Doe, a sergeant with the Fresno
20
     County Sheriff’s Office; and state law negligence and intentional infliction of emotional distress
21
     claims against PTS of America and Moore.
22
            Defendant PTS of America was served and filed an answer on August 5, 2020. Service on
23
     Moore and Sawyer, however, could not be effectuated by the United States Marshal because the
24
     entity to which service was directed—“Davidson Corp Service Inc” in Nashville, TN, which
25
     Plaintiff contends is the registered agent to receive service for PTS of America—has refused
26
     without explanation to accept service for them. See Doc. 24. In addition, Plaintiff has yet to
27
     identify John Doe. Thus, the only defendant was been served and appeared in this action is PTS
28

                                                      1
     Case 1:18-cv-00434-NONE-JLT Document 38 Filed 09/15/20 Page 2 of 2


 1 of America.

 2          Plaintiff will be directed to provide the Court with further information to assist the United
 3 States Marshal in serving Defendants Moore and Sawyer and to identify the Doe Defendant.

 4 Since a Discovery and Scheduling Order has been issued in this case, Plaintiff may employ the

 5 traditional tools of discovery to locate this information. If Plaintiff is independently unable to

 6 identify information necessary to effectuate service, he may submit a motion for a subpoena

 7 pursuant to Federal Rule of Civil Procedure 45 directed to the appropriate persons or entities.

 8          Based on the foregoing, the Court ORDERS Plaintiff to submit, within forty-five days
 9 from the date of this Order, information necessary to effectuate service on Moore and Sawyer and

10 information to identify John Doe. If Plaintiff is unable to comply with this directive, the Court

11 may issue findings and recommendations to dismiss these defendants pursuant to Federal Rule of

12 Civil Procedure 4(m).

13
     IT IS SO ORDERED.
14

15     Dated:    September 14, 2020                           /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26
27

28

                                                     2
